Title: To George Washington from Noah Webster, 16 December 1785
From: Webster, Noah
To: Washington, George



Sir.
Alexandria Decr 16 1785

I have just returned from Richmond where I was happy enough to succeed in my application to the Legislature. For this success I acknowledge myself indebted, in some measure, to your politeness.
Should the same success attend me in the States of Delaware & New York, my whole plan will be accomplished; & if on my return to the Northern States, I find myself in tolerably easy circumstances, I propose to sit down & devote my attention to literary pursuits. This has long been my plan & to this I direct all my views. Within a few days past, a new idea has struck me & made so great an impression on my mind that I have determind to write to you on the subject.
I have thought, Sir, that it might be possible for me to answer your views in the superintendence of your children’s education & at the same time, to pursue my own designs. Could these two points be reconcild, Mount Vernon would furnish an agreeable philosophical retreat. The particular motive which has influencd me to mention this, is, that a part of my plan would probably be a work in the execution of which I should have occasion for Letters & other papers in your possession. At any rate I should want many articles of intelligence which I could not obtain in any way so well as by the assistance of your letters.
If your wishes could be gratified in a person of my character & abilities, I should expect no compensation for any services, but your table & other domestic conveniences.

It is uncertain whether I could adopt such a plan myself; even if it should prove agreeable to you & your family; besides, Sir, I can start objections even on your part. No consideration however could prevail on me to suppress this communication.
If any material objection should at once oppose itself to this idea, a line from you, Sir, will satisfy me. If, on the other hand, the plan should strike your mind favourably, I should wish for a more particular explanation before I proced on my journey; as I must, within five or six days. At any rate, no person can be more ready to render you any services in his power, than Sir your most obliged most obedient & very humbl. Servant

Noah Webster jr


P.S. I have been repeatedly solicited to permit the Sketches of American Policy to be retailed in the public papers. I have hitherto declined, partly on account of some exceptionable passages. If, Sir, some extract from the Pamphlet can have any influence in harmonizing the views of the Citizens of different States, I am willing to see them made & published. But I have no copy, & there is none in this State, but that in your possession. If you will mark such passages as you deem most useful & send the pamphlet to Mr Richards or to me, that I may do it, it shall be returned as soon as convenient. N.W.

